Honorable Paul Doramus State Representative P. O. Box 55268 Little Rock, Arkansas  72225
Dear Representative Doramus:
Under date of January 8, 1987, Mr. Samuel A. Perroni, Esq., has written to request an Attorney General's opinion under your name on the following questions:
   1.  What is the maximum amount a political party could contribute to an individual running for state representative?
   2.  If the contribution is made by a political party to a candidate for state representative, who reports the contribution?  That is, would it be reportable on the candidate's disclosure report or the party's disclosure report, or both?
In response to question one, I direct your attention to Arkansas Statute 3-1110, which reads as follows:  "Thereafter, it shall be unlawful for any candidate to any public office, or any person acting in the candidate's behalf to accept campaign contributions in excess of One Thousand Five Hundred Dollars ($1,500) per election from any person.  It shall be unlawful for any person to make a contribution to a candidate for public office or to any person acting in the candidate's behalf which in the aggregate exceeds One Thousand Five Hundred Dollars ($1,500) per election. Such limitation shall not apply to a candidate's own contribution from his personal funds, or to personal loans made by financial institutions to the candidate and applied to his campaign. Provided, that a State political party (emphasis added) may contribute Two Thousand Five Hundred Dollars ($2,500) to the campaign of its respective candidate per election.
Therefore, it is my opinion that the answer to Question No. 1 is Two Thousand Five Hundred Dollars ($2,500).
In response to Question No. 2, I direct your attention to Arkansas Statute 3-1111(2) which reads in part:  Reporting of certain contributions, Pre-election reports — Final Reports — Supplemental Reports:  "A candidate for public office, other than school district, township, municipal or county office, or a person acting in such candidate's behalf, shall also file with the Secretary of State of Arkansas and the County clerk in the county in which the candidate resides a pre-election, supplemental or final report for each election stating the total amount of contributions in excess of Two Hundred Fifty Dollars ($250.00) . . ."
My reading of this Statute says it is the responsibility of the candidate, or his representative, to file the reports.  No mention is made that the political parties are required to do so, however, Arkansas Statute 3-1113 says:  A candidate, a political party (emphasis added) or person acting in the candidate's behalf shall keep records of all contributions and expenditures in a manner sufficient to evidence compliance with Sections 3 and 4 (3-1111, 3-1112) of this Act.  Such records shall be made available to the Prosecuting Attorney in the district in which the candidate resides who is hereby delegated with the responsibility of enforcing this Act (3-1109 — 3-1118) and shall be maintained for a period of five years."
It is therefore my opinion that the answer to Question No. 2 is that it is the candidate's responsibility to report contributions made to him by a political party, and it is the party's responsibility to maintain sufficient records of such contributions so that they can be verified if the need arises.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General George Harper.